—Appeal from a judgment, Supreme Court, New York County (Edwin Torres, J.), rendered October 23, 1991, convicting defendant, after a jury trial, of attempted robbery in the first and second degrees and sentencing him, as a predicate felony offender, to concurrent terms of imprisonment of from IV2 to 15 years and SV2 to 7 years, respectively, held in abeyance and the matter remanded for a hearing on defendant’s motion pursuant to CPL 30.30.
In view of the unclear record which indicates that, although the trial court did not seem to recall it, defendant’s pro se motion to dismiss the indictment on speedy trial grounds was denied without further explanation, we are unable to determine the issue and, accordingly, remand the matter to the trial court for a hearing on such motion. Concur—Rosenberger, J. P., Kupferman, Asch and Tom, JJ.